Ofori O. v Roman Catholic Church of All Sts. (2015 NY Slip Op 04194)





Ofori O. v Roman Catholic Church of All Sts.


2015 NY Slip Op 04194


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Mazzarelli, J.P., Friedman, Sweeny, Gische, Kapnick, JJ.


14582 113626/11

[*1] Ofori O., etc., et al., Plaintiffs-Appellants,
vRoman Catholic Church of All Saints, Defendant-Respondent.


The Dweck Law Firm, New York (Jack S. Dweck of counsel), and Charles Kirschner, New York, for appellants.
Leahey & Johnson, P.C., New York (Peter J. Johnson, Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered June 20, 2014, which granted the motion of defendant Roman Catholic Church of All Saints (the School), dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
In this action for personal injuries allegedly sustained by the infant plaintiff when a free-standing basketball hoop in defendant's gymnasium fell on top of him, dismissal of the complaint was not warranted. The record presents triable issues of fact including whether defendants were negligent in permitting a broken basketball hoop to remain in the gymnasium where classes, such as plaintiff's, were held (see Llauger v Archdiocese of N.Y., 82 AD3d 656 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK